                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WILLIAM PARKER GAREY; AARON KENT                       )
CRUTHIS; ADILAH HANEEFAH-KHADI                         )
MCNEIL; CHARLOTTE MOFFAT CLEVENGER;                    )
JUSTIN BRENT BLAKESLEE; and BELINDA                    )
LEE STEINMETZ on behalf of themselves and              )
others similarly situated,                             )
                                                       )
                            Plaintiffs,                )
                                                       )
             v.                                        )              1:16CV542
                                                       )
JAMES S. FARRIN, P.C. d/b/a LAW OFFICES OF             )
JAMES SCOTT FARRIN; JAMES S. FARRIN;                   )
MARCARI, RUSSOTTO, SPENCER & BALABAN,                  )
P.C.; DONALD W. MARCARI; RIDDLE &                      )
BRANTLEY, L.L.P.; SEAN A. COLE; WALLACE                )
PIERCE LAW, P.L.L.C.; JARED PIERCE; VAN                )
LANINGHAM & ASSOCIATES, PLLC d/b/a                     )
BRADLEY LAW GROUP; R. BRADLEY VAN                      )
LANINGHAM; LANIER LAW GROUP, P.A.; LISA                )
LANIER; CRUMLEY ROBERTS, LLP.; CHRIS                   )
ROBERTS; HARDISON & COCHRAN, P.L.L.C.;                 )
BENJAMIN T. COCHRAN; TED A. GREVE &                    )
ASSOCIATES, P.A.; TED A. GREVE; LAW                    )
OFFICES OF MICHAEL A. DEMAYO, L.L.P.;                  )
MICHAEL A. DEMAYO; HARDEE & HARDEE,                    )
LLP; CHARLES HARDEE; G. WAYNE HARDEE;                  )
and KATHERINE E. ANDREWS-LANIER,                       )
                                                       )
                            Defendants.                )


                     MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

      Plaintiffs bring this action alleging that the above-named Defendants violated the

Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C. § 2721, et seq. (ECF No. 180.) Pursuant

to the protective order entered in this case, (ECF No. 183), the parties and others seek to
partially seal several documents filed in connection with Plaintiffs’ motion for class

certification, (ECF No. 184). A total of three motions are before the Court:

             Several of the Defendants1 (the “Fox Defendants”) move to seal portions
              of Exhibit Q, (ECF No. 206-18), attached to their brief in opposition to
              class certification. (See ECF No. 207.)

             Plaintiffs move to seal portions of Exhibit 16, (ECF No. 220-16), attached
              to their reply brief in support of class certification. (See ECF No. 217.)

             Third Party Kevin Creech likewise moves to seal portions of Exhibit 16,
              (ECF No. 220-16), attached to Plaintiffs’ reply brief in support of class
              certification. (See ECF No. 224.)

       “[T]he courts of this country recognize a general right to inspect . . . judicial records

and documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). This right of public

access “springs from the First Amendment and the common-law tradition that court

proceedings are presumptively open to public scrutiny.” Doe v. Pub. Citizen, 749 F.3d 246, 265

(4th Cir. 2014). However, “[w]hile the common law presumption in favor of access attaches

to all ‘judicial records and documents,’ the First Amendment guarantee of access has been

extended only to particular judicial records and documents.” Stone v. Univ. of Md. Med. Sys.

Corp., 855 F.2d 178, 180 (4th Cir. 1988) (internal citation omitted). Thus, in any given case,

some documents will “fall within the common law presumption of access,” others will be

“subject to the greater right of access provided by the First Amendment,” and some “may not

qualify as ‘judicial records’ at all.” See United States v. Moussaoui, 65 Fed. App’x 881, 889 (4th

Cir. 2003).


1
 Defendants James S. Farrin, P.C. d/b/a Law Offices of James Scott Farrin; James S. Farrin; Marcari,
Russotto, Spencer & Balaban, P.C.; Donald W. Marcari; Riddle & Brantley, L.L.P.; Sean A. Cole;
Wallace Pierce Law, PLLC; Jared Pierce; Van Laningham & Associates, PLLC d/b/a Bradley Law
Group; R. Bradley Van Laningham; Lanier Law Group, P.A.; Lisa Lanier; Crumley Roberts, LLP;
Chris Roberts; Hardee & Hardee LLP; Charles Hardee; and G. Wayne Hardee.

                                                 2
       In weighing the instant motions to seal, the Court must first determine the source of

the public right of access, if any, applicable to the documents at issue. See Va. Dep’t of State

Police v. Washington Post, 386 F.3d 567, 576 (4th Cir. 2004). As this Court has previously

explained, “[t]here does not appear to be a First Amendment right of access” to briefs and

exhibits filed in connection with a motion for class certification. See Cochran v. Volvo Grp. N.

Am., LLC, 931 F. Supp. 2d 725, 728 (M.D.N.C. 2013). Nevertheless, as “documents filed

with the court that play a role in the adjudicative process,” briefs and exhibits filed in

connection with a motion for class certification are considered “judicial records” to which the

common-law presumption of access attaches. See id. at 727–29 (citing In re Application of U.S.

for an Order Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d 283, 290 (4th Cir. 2013)).

       The common-law presumption of access may be overcome when “there is a ‘significant

countervailing interest’ in support of sealing that outweighs the public’s interest in openness.”

In re Application, 707 F.3d at 293 (quoting Under Seal v. Under Seal, 326 F.3d 479, 486 (4th Cir.

2003)). The burden of establishing such a countervailing interest rests with the party (or

parties) seeking to keep the information sealed. See Rushford v. New Yorker Magazine, Inc., 846

F.2d 249, 253 (4th Cir. 1988). In considering whether a party has met its burden, the Court

must “weigh the appropriate competing interests” utilizing the following procedure: first, it

must give the public notice of the request to seal and a reasonable opportunity to challenge

the request; second, it must consider less drastic alternatives to sealing; and third, if it decides

to seal it must state the reasons for its decision and the reasons for rejecting alternatives to

sealing. See Va. Dep’t of State Police, 386 F.3d at 576.

       In the instant case, public notice of the requests to seal was first given in December

2019 and January 2020 when the parties and Mr. Creech filed their motions to seal and

                                                  3
accompanying briefs. (See ECF Nos. 207; 217; 224.) No objections have been raised since

that time. Furthermore, the Court finds that the parties have narrowly tailored their proposed

redactions to allow for public access to the vast majority of the filings—a less drastic

alternative to sealing the documents in their entireties.

        Turning to the substance of the requests: Defendants and Mr. Creech assert that the

documents at issue contain “highly sensitive” business-practice and financial information

which, if disclosed, “could be used against them by competitors.” (ECF Nos. 208 at 5–6; 225

at 3.) The public retains a strong interest in transparency when a court is considering whether

or not to certify a class. See Cochran, 931 F. Supp. 2d at 730 (“Because lawsuits filed on behalf

of a class potentially affect the rights of persons who are not parties to the case, transparency

has heightened value in class actions.”). However, the common-law right of inspection is not

absolute, and courts may act to ensure that their records are not used “as sources of business

information that might harm a litigant’s competitive standing.” See Nixon, 435 U.S. at 598;

Doe, 749 F.3d at 269 (recognizing that a firm “may possess a strong interest in preserving the

confidentiality of its proprietary and trade-secret information, which in turn may justify partial

sealing of court records”); Sims v. BB&T Corp., 1:15-CV-732, 2018 WL 3466945, at *2

(M.D.N.C. July 18, 2018) (noting that “[b]usiness information that might harm a litigant’s

competitive standing may be a sufficient interest to overcome [even] the First Amendment

right of access” (quotations omitted)). As explained below, the Court has reviewed those

documents flagged as containing sensitive business and financial information and concludes

that each should be sealed in the manner the movants request.

       The Fox Defendants contend that “the class proposed for certification by the Plaintiffs

would subject [them] to an annihilating liability that is an impermissible aggregation of

                                                4
statutory-damage awards.” (See ECF No. 208 at 3.) In support of this argument, they offer

the declarations of Charles R. Hardee, Christopher H. Roberts, Donald Marcari, G. Wayne

Hardee, Gene A. Riddle, James Scott Farrin, Jared W. Pierce, Lisa Lanier, Sean A. Cole, and

R. Bradley Van Laningham—filed together as Exhibit Q attached to their brief in opposition

to class certification—which contain sensitive financial information related to the Fox

Defendants’ assets. (See ECF No. 206-18.) The publicly filed versions of those declarations

redact a very small subset of this information—just a few numbers in each declaration. (See

id. at 6–7, 15–16, 21–23, 28–30, 35, 42, 44, 50, 52, 59–60, 66, 72–73.) Having reviewed the

unreacted version of Exhibit Q under seal, the Court agrees with the Fox Defendants that

their interests “in protecting this information greatly outweigh the public’s negligible interest

in accessing confidential information relating to their private financ[es].” (ECF No. 208 at 6.)

Accordingly, the Fox Defendants’ motion to partially seal Exhibit Q will be granted.

       Likewise, Mr. Creech has demonstrated that the partial sealing of his affidavit—

Plaintiffs’ Exhibit 16—and the redacting of references to the information contained therein,

is warranted. At the time his affidavit was filed, Mr. Creech was president of Digital Solutions

of The Carolinas, Inc. (“Digital Solutions”), a data-mining company that collected and sold

information from accident reports to Defendants. (ECF Nos. 220-16 ¶¶ 1–3; 225 at 2). The

four redacted paragraphs of Mr. Creech’s affidavit describe “the specific ways Digital Solutions

gets copies of the accident reports, the specific data points that Digital Solutions extracts from

the accident reports, and how Digital Solutions compiles and filters that information for [its]

clients.” (ECF No. 225 at 3.) The Court recognizes Mr. Creech’s significant interest in

maintaining the confidentiality of these processes and does not see an overriding need for



                                                5
public disclosure. See Brittain v. Stroh Brewery Co., 136 F.R.D. 408, 415 (M.D.N.C. 1991)

(“[S]trategies, techniques, goals and plans, can be the lifeblood of a business.”).

       For the reasons stated herein, the Court enters the following:

                                           ORDER

       IT IS THEREFORE ORDERED that the Fox Defendants’ Motion to Seal, (ECF No.

207), Plaintiffs’ Motion to Seal, (ECF No. 217), and Third Party Kevin Creech’s Motion to

Seal, (ECF No. 224) are GRANTED.

       This, the 6th day of April 2020.


                                             /s/Loretta C. Biggs
                                             United States District Judge




                                                6
